DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mansell et al. (U.S. PGPub No. 2013/0265583 A1) in view of Doucet et al. (U.S. PGPub No. 2005/0063430 A1) in view of Kilic et al. (U.S. PGPub No. 2008/0034866 A1) in view of Mandella et al. (U.S. Patent No. 6,441,356 B1) further in view of Wavering et al. (U.S. Patent No. 6,671,055 B1).
 	As to claim 1, Mansell discloses and shows in figure 5, a frequency modulation continuous wave laser interference optical fiber displacement sensor, comprising 
 	a laser (10) and at least one optical fiber displacement sensing system (fibers and coupler 20 as well as detector 22) connected with the single-mode frequency modulation continuous wave laser ([0027]); 
 	the optical fiber displacement sensing system comprises an optical circulator (modified in the system of figure 5 below), an optical fiber collimator (26), a mirror (60), 
 	the single-mode frequency modulation continuous wave laser is connected with an incident port of the optical circulator by means of a fiber or an optical fiber coupler (fiber 14 shown but not explicitly labelled relative to the laser) ([0021], ll. 1-5); 
 	an adjacent emergent port of the optical circulator (as modified in place of coupler 20) is connected with the optical fiber collimator by means of the fiber ([0021], 1-5); 
 	a third port of the optical circulator is connected with the photoelectric detector (22) (Fig. 8) ([0034], ll. 6-8); 
	the cooperative reflecting mirror is attached to the surface of a target object (28)to be detected and moves together with the target object to be detected ([0027], ll. 10-23).  
	Mansell does not explicitly disclose the use of the optical circulator in the embodiment of figure 5.
	However, Mansell does disclose and show in figure 8 and in ([0034], ll. 5-12) that a circulator (90) can be used in place of the coupler (20) for efficient transfer of light thru the system as is well-known in the art.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mansell with an optical circulator in place of the coupler in order to provide the advantage of increased efficiency in using a circulator one can efficiently relay light around the optical paths with minimal loss.

	However, Doucet does disclose in ([0004], ll. 1-9; [0005]) the basic concept and advantage of using frequency tunable single-mode continuous wave lasers.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mansell with a laser is a single-mode frequency modulation continuous wave laser in order to provide the advantage of using a well-known laser that has a narrow linewidth while being spectrally tunable (i.e. can measure varying distances) while further being compact and easy to stabilize.
	Mansell does disclose using a reference mirror (60) as part of the interferometer ([0027], ll. 1-11).
Mansell in view of Doucet does not explicitly disclose where the mirror is a partially reflecting mirror or where the mirror is arranged between the optical fiber collimator and the cooperative reflecting mirror; and 
	However, Kilic does disclose and show in figure 6 and in ([0091], ll. 1-4; [0101]) the basic concept of using a partially reflective surface (222, where the examiner notes it does not explicitly say 222 is partially reflective, however this is inherent for the FP cavity shown to function) as such the FP cavity as shown and modified into Mansell would be optically between the optical fiber collimator and the cooperative reflecting mirror.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kilic where the mirror is a partially reflecting mirror or where the mirror is arranged between the optical fiber collimator and 
 	Mansell in view of Doucet further in view of Kilic does not explicitly disclose where the fiber in the system is single-mode optical fiber.
	However, Mandella does disclose in (col. 7, l. 66 thru col. 8, l. 4) that it is well-known and preferable to use optical fibers in an interferometric system for their simplicity and automatic assurance of mutual spatial coherence.  Further as evidenced by Wavering (col. 4, ll. 11-16) that single-mode optical fiber is a simple matter of design choice given before one of ordinary skill in the art in interferometric systems.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mansell in view of Doucet further in view of Kilic where the fiber in the system is single-mode optical fiber in order to provide the advantage of a simple well-known fiber for relaying light around the system while maintaining spatial coherence.  
	The examiner notes that claim 8 which has now been added to claim 1 with the equation as claimed in instant claim 1 filed 08/03/2021 is simply the use of (i.e. a description of the light moving through the structures as claimed) the structure of claim 1, therefore in teaching claim 1 the method of claim is at also obvious as it related to an intended use of a system and fails to structurally define it.  The examiner further notes that the beat signal and equation is found to be inherent since the examiner has showed the same structures and same optical configuration the beat signal arises as the result of the configuration and the math is not tied to any particular structure for actually 
 	As to claim 2, Mansell as modified by Doucet discloses a frequency modulation continuous wave laser interference optical fiber displacement sensor, wherein the single-mode frequency modulation continuous wave laser is fused to the incident port of the optical circulator by means of the single-mode optical fiber or the optical fiber coupler, or connected to the incident port of the optical circulator by a flange (Doucet Fig 3a. and ([0011] where the examiner notes that the laser as modified in would provide said limitation, further Doucet discloses it as “typical”).  
As to claim 3, Mansell as modified by Doucet further in view of Kilic discloses a frequency modulation continuous wave laser interference optical fiber displacement sensor, wherein the partial reflecting mirror is attached to an emergent end surface of the optical fiber collimator by means of adhesive bonding or mechanical fixing (Kilic [0091], where inherently the examiner is interpreting that some machine is required to apply the metal layer and thus it is attached by “mechanical fixing”, further the modification is obvious for the same reasons applied above from Kilic).  
 	As to claim 4, Mansell as modified by Doucet further in view of Kilic discloses a frequency modulation continuous wave laser interference optical fiber displacement sensor, wherein an emergent mirror surface of the optical fiber collimator is coated with a partially reflecting and partially transmitting optical film material to form the partial reflecting mirror (Kilic [0091], where the examiner is interpreting the dielectric stack in .  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mansell et al. in view of Doucet et al. in view of Kilic et al. in view of Mandella et al. in view of Wavering et al. further in view of Ichinose et al. (U.S. PGPub No. 2011/0107794 A1).
As to claim 5, Mansell in view of Doucet in view of Kilic in view of Mandella further in view of Wavering fails to disclose a frequency modulation continuous wave laser interference optical fiber displacement sensor, wherein the optical fiber collimator is selected from a Grin-lens (G-lens) optical fiber collimator, a spherical lens (C-lens) optical fiber collimator and an aspherical optical fiber collimator.  
However, Ichinose does disclose in ([0002]) that it is known to use GRIN based fiber optic collimators.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mansell in view of Doucet in view of Kilic in view of Mandella further in view of Wavering with a frequency modulation continuous wave laser interference optical fiber displacement sensor, wherein the optical fiber collimator is selected from a Grin-lens (G-lens) optical fiber collimator, a spherical lens (C-lens) optical fiber collimator and an aspherical optical fiber collimator in order to provide the advantage of increased efficiency in providing a highly efficient and connector with low connection loss (as explicitly disclosed in Ichinose).
 	As to claim 6, Mansell disclose a frequency modulation continuous wave laser interference optical fiber displacement sensor, wherein the cooperative reflecting mirror 
 	As to claim 7, Mansell as modified by Doucet further in view of Kilic discloses a frequency modulated continuous wave laser interference optical fiber displacement sensor, wherein the total reflecting mirror is a dielectric reflecting mirror or a metal reflecting mirror (as noted above Mansell selects a total reflecting retroreflector [0024], ll. 3-12; further as also already noted above Kilic was modified in to provide the dielectric stack reflecting mirror in [0091], therefore the modification and motivations as provided above equally apply and provide clear evidence that the limitation is obvious).   
Prior art made of record
	a.	Zheng (U.S. PGPub No. 2010/0165350 A1) discloses a similar mathematical expression in ([0006]) that would seem to suggest the beat frequency signal intensity calculation as now claimed even if were interpreted as positively limiting (which it is not) would be known from Zheng.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.  The examiner notes that applicant has simply stated that the newly amended limitations overcome the prior art of record.  The examiner respectfully disagrees.  Since the limitations are mere intended use the examiner does not find them novel over the prior art structures cited.  For this reason the rejection has been maintained.  Please see MPEP 2114 (II).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael P LaPage/Primary Examiner, Art Unit 2886